Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Response dated 12/30/21, the Applicant amended claims 1, 11, 22, 25, and argued claims previously rejected in the Office Action dated 8/31/21.
	In light of the Applicant’s amendments and remarks, some of the 35 USC 112 rejections have been withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-11, 13-22, 24, 25, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 1 lines 38-42 are indefinite because it recites (1) “displaying comprises steps of accepting the HTML data of the determined column text width”. The ‘determined column text width’ of the table was earlier determined but did not include HTML data initially. (2) It recites ‘determining glyph value for displaying on the computer-controlled screen’. It is unclear what glyph values are determined, all characters of the table, all characters of the web displayed table? Same in Claims 11, 22 and 25.
Appropriate correction is required. 

EXAMINERS NOTE: Although the 112 rejections regarding intended use has been withdrawn, there are still intended use issues within claims 1, 11 and 25. These claims “while defining a set of parameters for displaying records arranged in the table having a stationary part and a scrollable part in each column such that hidden data and visible data reside in the table at the same time stored in the HTML form”. These limitations should be amended to perform an action. For example, there should be an action step that specifically defines parameters for displaying records, another limitation that defines characteristics from the table having a stationary part and a scrollable part in each column. Another limitation that performs the action of how hidden data and visible data reside in the table at the same time. 
Also, “the claims still include “glyph determinations” and should be “determined glyph value”.
Allowable Subject Matter
Claims 1, 3-11, 13-22, 24, 25, 27 and 28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive. 
Claims 1, 11, 22, 25:
Claim 1 lines 38-42 are indefinite because it recites (1) “displaying the glyph value determination comprises the steps of accepting the HTML data of the determined column text width”. The ‘determined column text width’ of the table was earlier determined but did not include HTML data initially. (2) it recites ‘determining glyph values for displaying on the computer-controlled screen’. It is unclear what glyph values are determined, all characters of the table, all characters of the web displayed table? Same in Claims 11, 22 and 25.

The claims “accepting the HTML data of the determined column text width” and does not further define is the HTML data is the width, or is the HTML data the .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        3/2/22

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176